DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/14/2021. 
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “The Office Action asserts, the Kurokawa reference Fig. 12A discloses the stacked structure of the claimed invention. (See Office Action, pgs. 5, 16, 
Assuming arguendo that the elements of the Kurokawa reference may be equated as argued, the Kurokawa reference fails to disclose a silicon layer (105) in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer (105).
Rather, the Kurokawa reference discloses a photodiode 60 in layer 1100, which is separated from the on chip filter 1530a-c by an insulating layer 1500 and a resin layer 1520.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not limit what may be considered to be the silicon layer. Layers 1520, 1500 and 1100 of KUROKAWA (US 20150332568 A1) may be interpreted as the silicon layer. Therefore, Kurokawa teaches a silicon layer in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.
	Examiner notes that although Kurokawa may be interpreted to teach the claim limitations, Ootsuka (US 2012/0235266 A1) has been incorporated to the rejection to explicitly show a silicon layer interpreted only as a silicon substrate including a photoelectric conversion element PD in direct contact with an on chip filter.

Applicant’s arguments with respect to claims 2-10 and 13-17 have been considered but are moot because the arguments do not apply to the same combination .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agranov et al. (US 2015/0350575 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1).

Regarding claim 2, Agranov et al. (hereafter referred as Agranov) teaches a solid-state imaging device (Agranov, Figs. 11 and 12) comprising: 

a shared vertical signal line (VSL) wired in the column direction (Agranov, Figs. 11-12, Output Line 1110, Paragraph 0062, The VSL may be considered to be a single output line for a column or the set of output lines for the column.), wherein the shared VSL is shared by a plurality of pixel units adjacent to each other in a two-dimensional manner including horizontally (Agranov, Figs. 11-12, The pixel units sharing VSLs are adjacent to each other in a two-dimensional manner including horizontally.), wherein each of the pixel units includes a plurality of pixels arranged in at least the horizontal direction that is perpendicular to the column direction (Agranov, Figs. 11-12, The pixels in the pixel units are in least a horizontal direction.), 
wherein the solid-state imaging device is configured such that the electric signals output from the plurality of pixel units that share the shared VSL are added on the shared VSL (Agranov, Fig. 10, Paragraph 0058, Fig. 12, Paragraphs 0065-0069), and 
wherein a first pixel set included in each of the pixel units of the pixel array unit includes a first plurality of sharing pixels that share a first floating diffusion (FD) (Agranov, Fig. 11, Common Sense Region 1106, The upper common sense region of a pixel unit is a first FD), 
wherein the electric signals obtained by the photoelectric conversion of light by the first plurality of sharing pixels of the first pixel set are transferred to the first FD (Agranov, Paragraph 0062 and 0064), 


wherein a second pixel set included in each of the pixel units of the pixel array unit includes a second plurality of sharing pixels that share a second FD (Agranov, Fig. 11, Common Sense Region 1106, The lower common sense region of a pixel unit is a second FD.), 
wherein the electric signals obtained by the photoelectric conversion of light by the second plurality of sharing pixels of the second pixel set are transferred to the second FD (Agranov, Paragraph 0062 and 0064), and 
wherein the first and second FDs are connected to the shared VSL by a first amplification transistor (Agranov, Fig. 11, Readout Circuitry 1108, Fig. 6, readout (SF) transistor 610, Paragraph 0044).
However, Agranov does not teach wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a contact layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.
In reference to Kurokawa, Kurokawa teaches wherein a solid-state imaging device (Kurokawa, Figs. 11 and 12) device is a rear surface irradiation type CMOS image sensor (see conclusion) with a stacked structure in which a substrate supporting material (Kurokawa, Fig. 12A, supporting substrate 1600, Paragraph 0147), a metal layer (Kurokawa, Fig. 11-12, layer 1400, Paragraphs 0133 and 014, Layer 1400 is considered a metal layer since it has wiring layers 72 and wiring layers 73.), a contact 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Agranov with the layer construction structure and microlens structure as seen in Kurokawa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Agranov with the layer construction structure and microlens structure as seen in Kurokawa since it is a known structure for manufacturing an image sensor device and would provide similar and expected results for providing interconnections in an imaging device and to focus light onto each photodiode to improve image quality.

In reference to Ootsuka, Ootsuka teaches a stacked structure in which a substrate supporting material (Ootsuka, Fig. 2, supporting substrate 14, Paragraph 0051), a metal layer (Ootsuka, Fig. 2, interconnection layer 26, Paragraph 0056, Interconnect layer 26 is considered a metal layer since it contains the wiring layers.), a silicon layer (Ootsuka, Fig. 2, Substrate 11, Paragraph 0052), an on chip filter (Ootsuka, Fig. 2, color filter 15, Paragraph 0058), and an on chip lens (Ootsuka, Fig. 2, microlens 16, Paragraph 0061) are stacked in that order from top downward (Ootsuka, Fig. 2, The top is considered to be supporting substrate 14), and
wherein the silicon layer is in direct contact with the on chip filter (Ootsuka, Fig. 2),
wherein a photodiode is formed in the silicon layer (Ootsuka, Paragraph 0053).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Agranov and Kurokawa with the a silicon layer, on chip filter, and an on chip lens construction as seen in Ootsuka to reduce color mixture (Ootsuka, Paragraph 0060), or reduce the number of layers required to reduce cost and complexity of the device.

Regarding claim 3, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the pixel units output an addition signal obtained by FD addition to add the electric signals 

Regarding claim 4, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 3 (see claim 3 analysis), wherein the electric signals obtained by the two or more pixels are two or more pixels arranged in a vertical direction out of the plurality of pixels included in the first and second pixel sets are added in the FD addition (Agranov, Fig. 10, Paragraph 0058).

Regarding claim 13, Agranov teaches a solid-state imaging device (Agranov, Figs. 11 and 12) comprising: 
a pixel array unit including a first pixel unit and a second pixel unit adjacent to each other in at least a horizontal direction (Agranov, Figs. 11-12, The pixel units sharing VSLs are adjacent to each other at least a horizontal direction.), wherein each of the pixel units includes a plurality of pixels arranged in at least a horizontal direction Agranov, Figs. 11-12, The pixels in the pixel units are in least a horizontal direction.); and 
a vertical signal line (VSL) arranged between the first and second pixel units and wired in a column direction that is perpendicular to the horizontal direction, wherein the VSL is shared by the first and second pixel units (Agranov, Figs. 11-12, Output Line 1110, Paragraph 0062, The VSL may be considered to be a single output line for a column or the set of output lines for the column.), 

wherein the second pixel unit includes a third floating diffusion (FD) configured to store electric signals obtained by a third plurality of photoelectric conversions, and a fourth floating diffusion (FD) configured to store electric signals obtained by a fourth plurality of photoelectric conversions (Agranov, Fig. 11, Common Sense Region 1106, Each pixel unit includes two FDs, The second pixel unit is a different pixel unit than the first pixel unit.), 
wherein the first and second FDs are connected to the VSL through a first selection transistor (Agranov, Fig. 11, Readout Circuitry 1108, Fig. 6, row select (RS) transistor 612, Paragraph 0044), and 
wherein the third and fourth FDs are connected to the VSL through a second selection transistor (Agranov, Fig. 11, Readout Circuitry 1108, Fig. 6, row select (RS) transistor 612, Paragraph 0044, The second selection transistor is of the second pixel unit.).
However, Agranov does not teach wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is 
In reference to Kurokawa, Kurokawa teaches wherein a solid-state imaging device (Kurokawa, Figs. 11 and 12) device is a rear surface irradiation type CMOS image sensor (see conclusion) with a stacked structure in which a substrate supporting material (Kurokawa, Fig. 12A, supporting substrate 1600, Paragraph 0147), a metal layer (Kurokawa, Fig. 11-12, layer 1400, Paragraphs 0133 and 014, Layer 1400 is considered a metal layer since it has wiring layers 72 and wiring layers 73.), a contact layer (Kurokawa, Fig. 11-12, layer 1300, Paragraphs 0133, Layer 1300 is considered a contact layer since it contains the transistor contacts or since it is in contact with other layers.), a silicon layer (Kurokawa, Fig. 12A, Layer 1100, Paragraph 0133), an on chip filter (Kurokawa, Fig. 12A, Color filter 1530a-c, Paragraph 0145), and an on chip lens (Kurokawa, Fig. 12, Microlens array 1540, Paragraph 0146) are stacked in that order from top downward (Kurokawa, Fig. 12, The top is considered to be supporting substrate 1600), wherein a photodiode is formed in the silicon layer (Kurokawa, Fig. 12A, Layer 1100, Paragraph 0133).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Agranov with the layer construction structure and microlens structure as seen in Kurokawa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).


However, the combination of Agranov and Kurokawa does not teach wherein the silicon layer is in direct contact with the on chip filter. 
In reference to Ootsuka, Ootsuka teaches a stacked structure in which a substrate supporting material (Ootsuka, Fig. 2, supporting substrate 14, Paragraph 0051), a metal layer (Ootsuka, Fig. 2, interconnection layer 26, Paragraph 0056, Interconnect layer 26 is considered a metal layer since it contains the wiring layers.), a silicon layer (Ootsuka, Fig. 2, Substrate 11, Paragraph 0052), an on chip filter (Ootsuka, Fig. 2, color filter 15, Paragraph 0058), and an on chip lens (Ootsuka, Fig. 2, microlens 16, Paragraph 0061) are stacked in that order from top downward (Ootsuka, Fig. 2, The top is considered to be supporting substrate 14), and
wherein the silicon layer is in direct contact with the on chip filter (Ootsuka, Fig. 2),
wherein a photodiode is formed in the silicon layer (Ootsuka, Paragraph 0053).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Agranov 

Regarding claim 14, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the shared VSL is wired for one column of the pixel units (Agranov, Fig. 11, The VSL is wired for one column of the pixel units.).

Regarding claim 15, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL, wherein the shared VSL and the second VSL are wired for one column of the pixel units (Agranov, Fig. 11, Each VSL is wired for one column (different columns). Alternatively, VSL of different column can also be considered to be wired for one column (the same column).).

Regarding claim 16, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the shared VSL is wired for two columns of the pixel units (Agranov, Fig. 11, Each VSL is wired for two columns.).

Regarding claim 17, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agranov et al. (US 2015/0350575 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Kasuga et al. (US 2015/0103219 A1).

Regarding claim 5, the combination of Agranov, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), each pixel array unit include a transistor (Agranov, Figs. 6 and 11), the transistors of the pixel unit adjacent to each other in the horizontal direction are connected by a wiring line and the wiring line is connected to the shared VSL (Agranov, Fig. 11, Wirings connected to the switch 1124.), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Agranov, Fig. 11).
However, the combination of Agranov, Kurokawa and Ootsuka does not explicitly state the transistor includes a diffusion layer.
In reference to Kasuga et al. (hereafter referred as Kasuga), Kasuga teaches a selection transistor includes a diffusion layer (Kasuga, Fig. 3, Element 74, Paragraph 0044).


Regarding claim 6, the combination of Agranov, Kurokawa, Ootsuka and Kasuga teaches The solid-state imaging device according to claim 5 (see claim 5 analysis), wherein the transistor is a selection transistor (Agranov, Fig. 11, Readout Circuitry 1108, Fig. 6, row select (RS) transistor 612, Paragraph 0044).

Regarding claim 7, the combination of Agranov, Kurokawa, Ootsuka and Kasuga teaches the solid-state imaging device according to claim 6 (see claim 6 analysis), wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Agranov, Paragraph 0042 and 0053).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agranov et al. (US 2015/0350575 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Ohtsuki (US 2015/0076326 A1).


However, the combination of Agranov, Kurokawa and Ootsuka does not explicitly state wherein the pixel units include a transistor including a diffusion layer and does not teach one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other in the horizontal direction and is connected to the shared VSL.
In reference to Ohtsuki, Ohtsuki teaches wherein the pixel units include a transistor (Ohtsuki, Fig. 4, Element 108, The transistor is a selection transistor.) including a diffusion layer (Ohtsuki, Fig. 4, Element “S” between Elements 108) and one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other (Ohtsuki, Paragraph 0049) and is connected to the shared VSL (Ohtsuki, Figs 1 or 10, The selection transistors are connected to the same VSL.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Agranov, Kurokawa and Ootsuka with the explicit teaching that a selection transistor has a diffusion layer and using a shared diffusion layer since it is common for transistors used as selection transistors to use a diffusion layer and sharing a diffusion layer in selection 

Regarding claim 9, the combination of Agranov, Kurokawa, Ootsuka and Ohtsuki teaches the solid-state imaging device according to claim 8 (see claim 8 analysis), wherein the transistor is a selection transistor (Agranov, Fig. 11, Readout Circuitry 1108, Fig. 6, row select (RS) transistor 612, Paragraph 0044).

Regarding claim 10, the combination of Agranov, Kurokawa, Ootsuka and Kasuga teaches the solid-state imaging device according to claim 9 (see claim 9 analysis), wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Agranov, Paragraph 0042 and 0053).

Claim 2-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1).

Regarding claim 2, Ishikawa teaches a solid-state imaging device (Ishiwata, Fig. 2) comprising: 
a pixel array unit including pixel units that output electric signals obtained by photoelectric conversion (Ishiwata, Figs. 2 and 16 or 17, imaging area PA), wherein the pixel units are arranged in a horizontal direction that is perpendicular to a column 
a shared vertical signal line (VSL) (Ishiwata, Fig. 16 or 17, vertical signal line 27, In Figure 16, VSLs 27 are connected by line HV to share signals. In Figure 17, pixel units in adjacent columns are connected to a shared VSL 27.), wired in the column direction, wherein the shared VSL is shared by a plurality of pixel units (Ishiwata, Fig. 16 or 17, Pixel units are in 2x2 arrangements.) adjacent to each other in a two-dimensional manner including horizontally (Ishiwata, Fig. 16 or 17, Pixel units sharing VSL are adjacent to each other in a two-dimensional manner including horizontally (e.g. Top four left and bottom four right).), wherein each of the pixel units includes a plurality of pixels arranged in at least the horizontal direction that is perpendicular to the column direction (Ishiwata, Figs. 16 or 17, Pixels in the pixel units are arranged in at least a horizontal direction that is perpendicular to the column direction.), 
wherein the solid-state imaging device is configured such that the electric signals output from the plurality of pixel units that share the shared VSL are added on the shared VSL (Ishiwata, Paragraph 0233 and 0244), and 
wherein a first pixel set included in the each of pixel units of the pixel array unit includes a first plurality of sharing pixels that share a first floating diffusion (FD) (Ishiwata, Figs. 16 or 17, Paragraph 0232, Fig. 5, Paragraph 0111, A first pixel set (PA1 and PA2) share a first floating diffusion (left FD).), 
wherein the electric signals obtained by the photoelectric conversion of light by the first plurality of sharing pixels of the first pixel set are transferred to the first FD (Ishiwata, Figs. 16 or 17, Paragraph 0231, Pixels of the first pixel set transfer charge to 
wherein a second pixel set included in each of the pixel units of the pixel array unit includes a second plurality of sharing pixels that share a second FD (Ishiwata, Figs. 16 or 17, Paragraph 0232, Fig. 5, Paragraph 0111, A second pixel set (PB1 and PB2) share a second floating diffusion (right FD).), 
wherein the electric signals obtained by the photoelectric conversion of light by the second plurality of sharing pixels of the second pixel unit are transferred to the second FD (Ishiwata, Figs. 16 or 17, Paragraph 0231, Pixels of the second pixel unit transfer charge to the FD. Fig. 5, Paragraph 0111, A second pixel set (PB1 and PB2) share a second floating diffusion (right FD).), and 
wherein the first and second FDs are connected to the shared VSL by a first amplification transistor (Ishiwata, Fig. 16 or 17, Fig. 5, Amplification Transistor 23).
However, Ishiwata does not teach wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a contact layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.
In reference to Kurokawa, Kurokawa teaches wherein a solid-state imaging device (Kurokawa, Figs. 11 and 12) device is a rear surface irradiation type CMOS image sensor (see conclusion) with a stacked structure in which a substrate supporting material (Kurokawa, Fig. 12A, supporting substrate 1600, Paragraph 0147), a metal 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishiwata with the layer construction structure and microlens structure as seen in Kurokawa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Ishiwata with the layer construction structure and microlens structure as seen in Kurokawa since it is a known structure for manufacturing an image sensor device and would provide 
However, the combination of Ishiwata and Kurokawa does not teach wherein the silicon layer is in direct contact with the on chip filter. 
In reference to Ootsuka, Ootsuka teaches a stacked structure in which a substrate supporting material (Ootsuka, Fig. 2, supporting substrate 14, Paragraph 0051), a metal layer (Ootsuka, Fig. 2, interconnection layer 26, Paragraph 0056, Interconnect layer 26 is considered a metal layer since it contains the wiring layers.), a silicon layer (Ootsuka, Fig. 2, Substrate 11, Paragraph 0052), an on chip filter (Ootsuka, Fig. 2, color filter 15, Paragraph 0058), and an on chip lens (Ootsuka, Fig. 2, microlens 16, Paragraph 0061) are stacked in that order from top downward (Ootsuka, Fig. 2, The top is considered to be supporting substrate 14), and
wherein the silicon layer is in direct contact with the on chip filter (Ootsuka, Fig. 2),
wherein a photodiode is formed in the silicon layer (Ootsuka, Paragraph 0053).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata and Kurokawa with the a silicon layer, on chip filter, and an on chip lens construction as seen in Ootsuka to reduce color mixture (Ootsuka, Paragraph 0060), or reduce the number of layers required to reduce cost and complexity of the device.



Regarding claim 4, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 3 (see claim 3 analysis), wherein the electric signals obtained by the two or more pixels are two or more pixels arranged in a vertical direction out of the plurality of pixels included in the first and second pixel sets are added in the FD addition (Ishiwata, Paragraphs 0233, Fig. 5).

Regarding claim 13, Ishiwata teaches a solid-state imaging device (Ishiwata, Fig. 2) comprising: 
a pixel array unit (Ishiwata, Fig. 2, PA) including a first pixel unit and a second pixel unit adjacent to each other in at least a horizontal direction (Ishiwata, Figs. 16 or 17, A pixel unit is a group of 2x2 pixels.), wherein each of the pixel units includes a plurality of pixels arranged in at least the horizontal direction (Ishiwata, Figs. 16 or 17, the pixel units are arranged in a horizontal direction.); and 
a vertical signal line (VSL) arranged between the first and second pixel units and wired in a column direction that is perpendicular to the horizontal direction, wherein the VSL is shared by the first and second pixel units (Ishiwata, Figs. 16 or 17, VSL 27, Paragraph 0234), 

wherein the second pixel unit includes a third floating diffusion (FD) configured to store electric signals obtained by a third plurality of photoelectric conversions, and a fourth floating diffusion (FD) configured to store electric signals obtained by a fourth plurality of photoelectric conversions (Ishiwata, Figs. 16 or 17, Fig. 5, Paragraph 0111, The left and right FDs in the second pixel unit are the third and fourth FDs.), 
wherein the first and second FDs are connected to the VSL through a first selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of the first pixel unit is the first selection transistor.), and 
wherein the third and fourth FDs are connected to the VSL through a second selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of the second pixel unit is the second selection transistor.).
	However, Ishiwata does not teach wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a contact layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.

These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishiwata with the layer construction structure and microlens structure as seen in Kurokawa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex 
However, the combination of Ishiwata and Kurokawa does not teach wherein the silicon layer is in direct contact with the on chip filter. 
In reference to Ootsuka, Ootsuka teaches a stacked structure in which a substrate supporting material (Ootsuka, Fig. 2, supporting substrate 14, Paragraph 0051), a metal layer (Ootsuka, Fig. 2, interconnection layer 26, Paragraph 0056, Interconnect layer 26 is considered a metal layer since it contains the wiring layers.), a silicon layer (Ootsuka, Fig. 2, Substrate 11, Paragraph 0052), an on chip filter (Ootsuka, Fig. 2, color filter 15, Paragraph 0058), and an on chip lens (Ootsuka, Fig. 2, microlens 16, Paragraph 0061) are stacked in that order from top downward (Ootsuka, Fig. 2, The top is considered to be supporting substrate 14), and
wherein the silicon layer is in direct contact with the on chip filter (Ootsuka, Fig. 2),
wherein a photodiode is formed in the silicon layer (Ootsuka, Paragraph 0053).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata and Kurokawa with the a silicon layer, on chip filter, and an on chip lens construction as 

Regarding claim 14, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the shared VSL is wired for one column of the pixel units (Ishiwata, Fig. 16 or 17, Vertical signal line 27 (left) is wired for one column of the pixel units.).

Regarding claim 15, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ishiwata, Fig. 16, Vertical signal line 27 (right) is wired for one column of the pixel units.), wherein the shared VSL and the second VSL are wired for one column of the pixel units (Ishiwata, Fig. 16, Vertical signal lines 27 (left and right) are wired for one column of the pixel units.).

Regarding claim 16, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the VSL is wired for two columns of the pixel units (Ishiwata, Fig. 16, Vertical signal lines 27 (left or right) are wired for two column of the pixel units).

Regarding claim 17, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ishiwata, Fig. 16, Vertical signal line 27 (right)) and a .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Kasuga et al. (US 2015/0103219 A1).

Regarding claim 5, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), each pixel array unit include a transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Selection transistor 24.), the transistors of the pixel unit adjacent to each other in the horizontal direction are connected by a wiring line and the wiring line is connected to the shared VSL (Ishiwata, Figs. 16 and 17, pixel units adjacent to each other in a horizontal directions are connected by wiring HV.), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ishiwata, Paragraph 0245-0246).
However, the combination of Ishiwata, Kurokawa and Ootsuka does not explicitly state the transistor includes a diffusion layer.
In reference to Kasuga et al. (hereafter referred as Kasuga), Kasuga teaches a selection transistor includes a diffusion layer (Kasuga, Fig. 3, Element 74, Paragraph 0044).


Regarding claim 6, the combination of Ishiwata, Kurokawa, Ootsuka and Kasuga teaches the solid-state imaging device according to claim 5 (see claim 5 analysis), wherein the transistor is a selection transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Transistor 24 is a selection transistor.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Kasuga et al. (US 2015/0103219 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 7, the combination of Ishiwata, Kurokawa, Ootsuka and Kasuga teaches the solid-state imaging device according to claim 6 (see claim 6 analysis). However, the combination of Ishiwata, Kurokawa, Ootsuka and Kasuga does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.

These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata, Kurokawa, Ootsuka and Kasuga with the explicit teaching of reading each pixel to allow the device to create a full resolution image without binning pixels.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Ohtsuki (US 2015/0076326 A1).

Regarding claim 8, the combination of Ishiwata, Kurokawa and Ootsuka teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the pixel units include a transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Transistor 24 is a selection transistor.), the transistors of the pixel units adjacent to each other in the horizontal direction are connected to the shared VSL (Ishiwata, Figs. 16 and 17, Transistors 24 is pixel units adjacent to each other in a horizontal directions are connected by wiring HV.), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ishiwata, Paragraph 0245-0246).

In reference to Ohtsuki, Ohtsuki teaches wherein the pixel units include a transistor (Ohtsuki, Fig. 4, Element 108, The transistor is a selection transistor.) including a diffusion layer (Ohtsuki, Fig. 4, Element “S” between Elements 108) and one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other (Ohtsuki, Paragraph 0049) and is connected to the shared VSL (Ohtsuki, Figs 1 or 10, The selection transistors are connected to the same VSL.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata, Kurokawa and Ootsuka with the explicit teaching that a selection transistor has a diffusion layer and using a shared diffusion layer since it is common for transistors used as selection transistors to use a diffusion layer and sharing a diffusion layer in selection transistors outputting signals to the same VSL to reduce the number of diffusion layers needed.

Regarding claim 9, the combination of Ishiwata, Kurokawa, Ootsuka and Ohtsuki teaches the solid-state imaging device according to claim 8 (see claim 8 analysis), wherein the transistor is a selection transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Element 24 is a selection transistor.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 10, the combination of Ishiwata, Kurokawa, Ootsuka and Ohtsuki teaches the solid-state imaging device according to claim 9 (see claim 9 analysis). However, the combination of Ishiwata, Kurokawa, Ootsuka and Ohtsuki does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.
In reference to Itonaga, Itonaga teaches wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Itonaga, Paragraphs 0078 and 0101, The VSLs read all pixels in the array.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata, Kurokawa, Ootsuka and Ohtsuki with the explicit teaching of reading each pixel to allow the device to create a full resolution image without binning pixels.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga et al. (US 2010/0177226 A1) in view of Ishiwata (US 2011/0273597 A1) in view of Kurokawa (US 2015/0332568 A1) in further view of Ootsuka (US 2012/0235266 A1)

Regarding claim 13, Itonaga teaches a solid-state imaging device (Itonaga, Fig. 1, Paragraph 0083) comprising: 
a pixel array unit (Itonaga, Fig. 1, pixel portion 3) including a first pixel unit (Itonaga, Figs. 27-28) and a second pixel unit (Itonaga, Figs. 27-28) adjacent to each other in at least a horizontal direction (Itonaga, Paragraph 0184, Itonaga shows one pixel unit (a first pixel unit) with eight pixels. A second pixel unit (not shown) is considered to be another eight pixel unit arranged horizontal to the first pixel unit.), wherein each of the pixel units includes a plurality of pixel arranged in at least a horizontal direction (Itonaga, Figs. 27-28, The pixels in the pixel unit are also in a horizontal direction.); and 
a vertical signal line (VSL) arranged between the first and second pixel units (Itonaga, Figs. 27-28, vertical signal line 35, Each pixel unit has a vertical signal line, two adjacent pixel units would therefore have a vertical signal line between them.) and wired in a column direction that is perpendicular to the horizontal direction, 
wherein the first pixel unit includes a first floating diffusion (FD) configured to store electric signals obtained by a first plurality of photoelectric conversions (Itonaga, Figs. 27-28, FD1), and a second floating diffusion (FD) configured to store electric signals obtained by a second plurality of photoelectric conversions (Itonaga, Figs. 27-28, FD1), 

wherein the first and second FDs are connected to the VSL through a first selection transistor (Itonaga, Figs. 27-28, select transistor Tr4, Paragraph 0186), and 
wherein the third and fourth FDs are connected to a second VSL through a second selection transistor (Itonaga, Figs. 27-28, select transistor Tr4, Paragraph 0186, The second selection transistor is the selection transistor Tr4 of the second pixel unit.).
However, Itonaga does not teach wherein the VSL is shared by the first and second pixel units nor wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a contact layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.
In reference to Ishiwata, Ishiwata teaches a pixel array unit (Ishiwata, Fig. 16) including a first pixel unit (Ishiwata, Fig. 16, Pixel unit containing PA3, PA4, PB3 and PB4 (top left four pixels).) and a second pixel unit (Ishiwata, Fig. 16, Pixel unit containing PC3, PC4, PD3 and PD4 (top right four pixels).) adjacent to each other in a two-dimensional manner (Ishiwata, Fig. 16, The top left four pixels and the top right four 
a vertical signal line (VSL) (Ishiwata, Fig. 16, vertical signal line 27) arranged between the first and second pixel units and wired in a column direction that is perpendicular to the horizontal direction, wherein the VSL is shared by the first and second pixel units (Ishiwata, Fig. 16, Vertical signal line 27 is between the first and second pixel units.), 
wherein the first pixel unit includes a first floating diffusion (FD) configured to store electric signals obtained by a first plurality of photoelectric conversions (Ishiwata, Fig. 16, The first pixel unit includes a FD), 
wherein the second pixel unit includes a third floating diffusion (FD) configured to store electric signals obtained by a third plurality of photoelectric conversions (Ishiwata, Fig. 16, The second pixel unit includes a FD), and
wherein the first FD is connected to the VSL through a first selection transistor (Ishiwata, Fig. 16, selection transistor 24, Top left selection transistor 24), and 
wherein the third FD is connected to the VSL through a second selection transistor (Ishiwata, Fig. 16, selection transistor 24, Top right selection transistor 24).
These arts are analogous since they are both related to imaging devices with pixel sharing circuitry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the 
However, the combination of Itonaga and Ishiwata does not teach wherein the solid-state imaging device is a rear surface irradiation type CMOS image sensor with a stacked structure in which a substrate supporting material, a metal layer, a contact layer, a silicon layer, an on chip filter, and an on chip lens are stacked in that order from top downward, and wherein the silicon layer is in direct contact with the on chip filter, wherein a photodiode is formed in the silicon layer.
In reference to Kurokawa, Kurokawa teaches wherein a solid-state imaging device (Kurokawa, Figs. 11 and 12) device is a rear surface irradiation type CMOS image sensor (see conclusion) with a stacked structure in which a substrate supporting material (Kurokawa, Fig. 12A, supporting substrate 1600, Paragraph 0147), a metal layer (Kurokawa, Fig. 11-12, layer 1400, Paragraphs 0133 and 014, Layer 1400 is considered a metal layer since it has wiring layers 72 and wiring layers 73.), a contact layer (Kurokawa, Fig. 11-12, layer 1300, Paragraphs 0133, Layer 1300 is considered a contact layer since it contains the transistor contacts or since it is in contact with other layers.), a silicon layer (Kurokawa, Fig. 12A, Layer 1100, Paragraph 0133), an on chip filter (Kurokawa, Fig. 12A, Color filter 1530a-c, Paragraph 0145), and an on chip lens (Kurokawa, Fig. 12, Microlens array 1540, Paragraph 0146) are stacked in that order from top downward (Kurokawa, Fig. 12, The top is considered to be supporting substrate 1600), wherein a photodiode is formed in the silicon layer (Kurokawa, Fig. 12A, Layer 1100, Paragraph 0133).

"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Itonaga  and Ishiwata with the layer construction structure and microlens structure as seen in Kurokawa since it is a known structure for manufacturing an image sensor device and would provide similar and expected results for providing interconnections in an imaging device and to focus light onto each photodiode to improve image quality.
However, the combination of Itonaga, Ishiwata and Kurokawa does not teach wherein the silicon layer is in direct contact with the on chip filter. 
In reference to Ootsuka, Ootsuka teaches a stacked structure in which a substrate supporting material (Ootsuka, Fig. 2, supporting substrate 14, Paragraph 0051), a metal layer (Ootsuka, Fig. 2, interconnection layer 26, Paragraph 0056, Interconnect layer 26 is considered a metal layer since it contains the wiring layers.), a silicon layer (Ootsuka, Fig. 2, Substrate 11, Paragraph 0052), an on chip filter (Ootsuka, Fig. 2, color filter 15, Paragraph 0058), and an on chip lens (Ootsuka, Fig. 2, microlens 
wherein the silicon layer is in direct contact with the on chip filter (Ootsuka, Fig. 2),
wherein a photodiode is formed in the silicon layer (Ootsuka, Paragraph 0053).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Itonaga, Ishiwata and Kurokawa with the a silicon layer, on chip filter, and an on chip lens construction as seen in Ootsuka to reduce color mixture (Ootsuka, Paragraph 0060), or reduce the number of layers required to reduce cost and complexity of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Back-illuminated Sensor (https://web.archive.org/web/20140403144552/http://en.wikipedia.org/wiki/Back-illuminated_sensor).
Back-illuminated Sensor states “A traditional, front-illuminated digital camera sensor consists of a matrix of individual picture elements where each element is constructed in a fashion similar to the human eye, with a lens at the front, wiring in the middle, and photodetectors at the back.”

That is, a front-illuminated image sensor places the wiring layer between the lens and the photodetector (photodiode) while a back-illuminated image sensor places the wiring behind the photodiode.
For further illustrative purposes, Yanagita et al. (US 2010/0097508 A1) shows in Figure 4A a front-illuminated pixel architecture while Figure 4B shows a back-illuminated pixel architecture. Again, as seen, in Yamagita a front-illuminated image sensor places the wiring layer between the lens and the photodetector (photodiode) while a back-illuminated image sensor places the PD between the lens and wiring layer.
As seen in Kurokawa, the photodetector layer 1100 is between the lens 1540 and the wiring layer (1200 or 1400) is behind the photodetector layer 1100. Therefore, Kurokawa shows a back-illuminated sensor in Figure 12A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698